       Case 2:80-cr-00027-TLN Document 28 Filed 01/27/21 Page 1 of 7


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6                              IN THE UNITED STATES DISTRICT COURT
7
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
11   IN RE IVAN VON STAICH,                       ) Case No. 80-cr-0027
                                                  )
12             Parolee,                           ) APPLICATION AND ORDER APPOINTING
                                                  ) COUNSEL
13                                                )
                                                  )
14                                                )
                                                  )
15                                                )
                                                  )
16                                                )
17
               Parolee, Ivan Von Staich, through the Federal Defender for the Eastern District of
18
19   California, hereby requests appointment of counsel for purposes of his pending parole violation

20   in Case No. 80-cr-0027 (E.D. Cal.) referenced in the attached documents. Mr. Von Staich was
21   granted parole in his state case on October 16, 2020, and was transferred to Fresno County jail
22
     on or about December 4, 2020, and is currently pending proceedings in the above reference
23
     matter.
24
               Mr. Von Staich submits the attached Financial Affidavit as evidence of his inability to
25
26   retain counsel. After reviewing Mr. Von Staich Financial Affidavit, it is respectfully

27   recommended that counsel be appointed.

28
       Case 2:80-cr-00027-TLN Document 28 Filed 01/27/21 Page 2 of 7


1           DATED: January 26, 2021                          /s/ Erik V. Kersten
                                                          ERIC V. KERSTEN
2                                                         Assistant Federal Defender
3                                                         Branch Chief, Fresno Office

4
5                                               ORDER
6           Having satisfied the Court that Ivan Von Staich is financially unable to retain counsel, the
7    Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.
8
     IT IS SO ORDERED.
9
10      Dated:    January 27, 2021                           /s/ Barbara    A. McAuliffe            _
11                                                     UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
Case 2:80-cr-00027-TLN Document 28 Filed 01/27/21 Page 3 of 7
Case 2:80-cr-00027-TLN Document 28 Filed 01/27/21 Page 4 of 7
Case 2:80-cr-00027-TLN Document 28 Filed 01/27/21 Page 5 of 7
Case 2:80-cr-00027-TLN Document 28 Filed 01/27/21 Page 6 of 7
Case 2:80-cr-00027-TLN Document 28 Filed 01/27/21 Page 7 of 7
